Exhibit 10.3
 
Victory Park Management, LLC
227 W. Monroe Street
Suite 3900
Chicago, Illinois 60606
May 29, 2012
 
Unigene Laboratories, Inc.
81 Fulton Street
Boonton, New Jersey 07005
 
 
Ladies and Gentlemen:
 
We refer to (i) that certain Amended and Restated Financing Agreement, dated as
of March 16, 2010, by and among Unigene Laboratories, Inc. (the “Borrower”), the
Lenders identified therein and Victory Park Management, LLC, as administrative
and collateral agent (the “Agent”) for the Lenders (as amended, modified or
supplemented from time to time, the “Financing Agreement”) and the other
Transaction Documents and (ii) that certain Agreement of even date herewith by
and among Borrower, the “Levy Parties” party thereto and the “Victory Park
Parties” party thereto (the “Settlement Agreement Supplement”), which agreement
modified that certain Settlement and Release Agreement and Amendments, dated
March 10, 2011, by and among Borrower and the Levy Parties.  Capitalized terms
used but not defined herein have the meanings given to such terms in the
Financing Agreement.
 
In consideration for Agent and Secured Parties consenting to the Borrower
entering into the Settlement Agreement Supplement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each of the parties hereto, each of the parties hereto hereby
agrees as follows:
 
1.           If the Borrower has not, prior to September 21, 2012 (the “Trigger
Date”), either (i) entered into a credit facility with a financial institution
reasonably acceptable to Agent, on terms and provisions reasonably acceptable to
Agent, pursuant to which Borrower shall have received prior to the Trigger Date
no less than $28,000,000 in gross cash proceeds from the loans made to Borrower
under such credit facility, and used such proceeds to, among other things,
satisfy in full the Funding Amount (as defined in the Settlement Agreement
Supplement) prior to the Trigger Date or (ii) sold some or all of its equity
investment in Tarsa Therapeutics, Inc. ("Tarsa") pursuant to a sale transaction
on terms and provisions (including sales price) reasonably acceptable to Agent,
or pursuant to the receipt of a dividend from Tarsa, entry into a merger by
Tarsa or some other Tarsa-related transaction each on terms and provisions
reasonably acceptable to Agent, obtained and used the net cash proceeds thereof
to, among other things, satisfy in full the Funding Amount prior to the Trigger
Date, then Borrower agrees that Agent, Lenders and/or any of their affiliates or
related funds (collectively, the “VP Entities”) shall be entitled to finance the
payment of the Funding Amount, in their sole and absolute discretion, at any
time on or after the Trigger Date until the Supplemental Settlement Termination
Date (as defined in the Settlement Agreement Supplement) (the date, if any,
selected for such financing by the applicable VP Entities constituting a
"Closing Date" under the Financing Agreement), and if the VP Entities so finance
the payment of the Funding Amount, then such amount shall be deemed a loan
funded under the Financing Agreement, an Obligation thereunder and under the
other Transaction Documents and shall be evidenced by additional Notes, all on
the same terms as the loans evidenced by the existing Notes (except that such
additional Notes shall be immediately convertible in full and the Conversion
Price (as defined in the Notes) per Share (as defined in the Notes) for such
additional Notes shall be equal to the average closing price of Borrower’s
common stock (on the OTCBB) during the 60 trading days preceding the date
hereof,  subject to adjustment as set forth in the Notes as if outstanding from
and at all times after the date hereof) in an aggregate principal amount equal
to the Funding Amount ("Additional Notes").  Notwithstanding the foregoing and
for the avoidance of doubt, the financing of the Funding Amount by the VP
Entities shall be at the VP Entities’ sole and absolute discretion, and nothing
contained herein (nor in any election by any of the VP Entities to finance the
Financing Amount) shall be deemed a commitment on the part of the VP Entities to
provide such financing, a contract to provide a commitment with respect to
provide such financing, or an offer to enter into a contract to provide such
financing.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Nothing contained herein shall be deemed a consent by Agent or
Lenders to any transaction (including any transaction described in paragraph 1
above) not otherwise permitted to occur under the Financing Agreement or any
Transaction Document, and any transaction that is not otherwise permitted to
occur under the Financing Agreement or any Transaction Document (including any
transaction described in paragraph 1 above) shall require the written consent of
Agent and Lenders in accordance with the terms of the Financing Agreement and
the other Transaction Documents.
 
3.           Borrower shall, and shall cause its Subsidiaries to, at Borrower’s
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Agent may reasonably request in order to
effect fully the purposes of this letter agreement, including, without
limitation, executing and delivering such Additional Notes and entering into
such amendments to the Financing Agreement and the other Transaction Documents
and such other documents (as Agent shall reasonably request to evidence and
effect the making of any loans by the VP Entities pursuant to paragraph 1 above
and provide the Additional Notes and the holders thereof with the same rights
and benefits as those provided to the other outstanding Notes and the holders
thereof (including, without limitation, with respect to the registration (on
demand and "piggyback") of the Conversion Shares issuable upon conversion of any
such Additional Notes).
 
4.           Notwithstanding the terms of the Financing Agreement, Borrower
shall not be required to comply with Section 8.1 of the Financing Agreement
between the date hereof and September 30, 2012.
 
Except as provided above, the Financing Agreement and other Transaction
Documents remain unmodified and in full force and effect. The execution and
delivery of this letter agreement shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by Agent or Secured
Parties.  The Agent and Secured Parties reserve all rights and remedies
available to them under the Transaction Documents (except as specifically
modified hereby).  This letter agreement shall be governed by, and construed in
accordance with, the law of the State of Illinois (without giving effect to
conflicts of law principles that would require the application of the laws of a
different State). This letter agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Signatures to this
letter agreement delivered by facsimile or other electronic transmission shall
be given full force and effect as original signatures.  This letter agreement is
a Transaction Document.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
The parties hereto should indicate their agreement to the foregoing by signing
and returning to the Agent a counterpart of this letter agreement.
 

 
Very truly yours,
         
VICTORY PARK MANAGEMENT, LLC,
   
as Agent
         
 
By:
/s/ Matthew Ray     Name: Matthew Ray     Title: Manager  

 


 
AGREED AND ACCEPTED:
 
UNIGENE LABORATORIES, INC.,
as Borrower
 
By:
/s/ Ashleigh Palmer     Name: Ashleigh Palmer     Title: CEO    

 
 
 
VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD.,
VPC FUND II, LP, and
VPC INTERMEDIATE FUND II (CAYMAN), LP
each as a Secured Party:
 
By:           Victory Park Capital Advisors, LLC,
 its investment manager:
 
By:
/s/ Scott R. Zemnick
    Name:
Scott R. Zemnick
    Title:
General Counsel
   

 
 
3